United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 02-41455
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE HERNANDEZ-AGUILAR,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-483-2
                       - - - - - - - - - -

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Jose Hernandez-Aguilar has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Hernandez has received a copy

of counsel’s motion and brief, but has not filed a response.         Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.